DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission filed 11/01/2021.

Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,783,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a system for protecting personal data stored on a radio frequency identification (RFID) device, the system comprising each and every one of the following limitations: an RFID reader configured to communicate with an RFID device and output a carrier signal in response thereto; a data protection device configured to detect the carrier signal by emitted by the RFID reader; and an electronic tagging system in communication with the data protection device and configured to electronically tag the RFID reader upon detection of emission of the carrier signal by the RFID reader.
Independent claim 20 is allowed for substantially the same reasons as claim 12.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876